Title: From Thomas Jefferson to Alexander Hamilton and Henry Knox, with their Approvals, 19 June 1793
From: Jefferson, Thomas
To: Hamilton, Alexander,Knox, Henry



June 19. 1793.

Th: Jefferson has the honor to inclose to the Secretaries of the Treasury and war, draughts of two letters of this day’s date to the Ministers of France and England. He confesses himself not satisfied with the latter altogether, as it has somewhat of the appearance of evasion. The gentlemen will be pleased to propose any alterations either may desire, handing the letters round to him to be finally submitted to the President.

Approved A Hamiltonapproved H Knox

